Metcalf, J.
The complaint in this case does not charge tne defendant with being a common seller of intoxicating liquor on the 17th of January 1863, but only during all a certain time next previous to that day. He therefore excepts to the admission of testimony as to what was found in his house, on' the morning of that day, by Bullock. But the court are of opinion that Bullock’s testimony was rightly admitted, in connection with that of other witnesses who testified that the defendant, during the time covered by the complaint, made sales of intoxicating liquor upon three several occasions. The state of things in his house, when Bullock searched it, tended to show that he had previously been a seller of such liquor. In the case of Commonwealth v. Timothy, 8 Gray, 480, on the trial of a complaint which charged the defendant with unlawfully keeping intoxicating liquor with intent to sell the same within the Commonwealth, evidence that empty vessels, which had recently contained such liquor, were found in his house, was held to have been rightly admitted to prove that he had kept it. See also Commonwealth v. Tubbs, 1 Cush. 4, and Commonwealth v. Mahony, 14 Gray, 46, that direct and positive evidence of three sales is not necessary to a conviction, but that three sales may be legally inferred by a jury from the state of things in the defendant’s place of business.
The case of Commonwealth v. Page, 6 Gray, 361, cited for the defendant, is wholly unlike this. That was a complaint charging a single sale on the 12th of May 1856. And though proof of a sale on another day would have supported the complaint, (10 Cush. 69; 1 Gray, 485,) yet no evidence was given at the trial of a sale on any other day. The only evidence for *595the Commonwealth was the testimony of a single witness that he bought liquor of the defendant’s servant, in the defendant’s shop, on the 12th of May. The servant testified that he did not sell to the witness on that day, and that he saw no liquors in the shop on that day. In that state of the case, evidence that liquor was in the defendant’s shop after the 12th of May was held to be inadmissible for the purpose of proving a sale of it on that day.

Exceptions overruled.